Citation Nr: 1142717	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  10-00 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel
INTRODUCTION

The Veteran had active military service from May 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.  By way of a November 2007 rating decision the RO denied service connection for PTSD and during the pendency of the appeal the January 2009 rating decision granted the Veteran service connection and assigned an initial 30 percent disability rating; the Veteran then filed a Substantive Appeal on the initial rating. 

The Veteran testified before the undersigned Veterans Law Judge in June 2011. At the hearing the Veteran submitted additional evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

At the January 2011 VA examination the Veteran was diagnosed with depression secondary to service-connected PTSD.  Therefore, the issue of secondary service connection has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  The Veteran's PTSD is manifested by impaired judgment difficulty in establishing and maintaining effective work and social relationships; however, it is not manifested by speech intermittently illogical, obscure, or irrelevant; periods of poor memory, attention, and concentration; and an inability to establish and maintain effective relationships. 


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 50 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002) 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist 

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim in the November 2007 and January 2009 rating decisions, he was provided notice of the VCAA in February 2007.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Board is aware that the February 2007 letter concerned the Veteran's initial service connection claim, not the higher initial rating claim.  However, the current appeal arose upon the grant of service connection in January 2009.  The question of whether a further VCAA letter for such a  "downstream" issue is required was addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent opinion, the General Counsel held that, in such circumstances, a Statement of the Case was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  Here, the requirement of a Statement of the Case was met in December 2009; in addition, an August 2009 letter also gave the Veteran information on his disability ratings and the effective date elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

It is well to observe that service connection for PTSD has been established and an initial rating for this condition has been assigned.  Thus, the Veteran has been awarded the benefit sought, and such claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  Also, it is of controlling significance that, after awarding the Veteran service connection for PTSD and assigning an initial disability rating for this condition, he filed a notice of disagreement contesting the initial rating determination.  See 38 C.F.R. § 3.159(b) (2011) (amended to add subparagraph (3), which provides VA has no duty to provide section 5103 notice upon receipt of a notice of disagreement).  The RO furnished the Veteran a Statement of the Case that addressed the initial rating assigned for his PTSD, included notice of the criteria for a higher rating for that condition, and provided the Veteran with further opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim(s) in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA outpatient treatment reports, a VA examination and statements and testimony from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


II.  Analysis

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. §§  3.102, 4.3

In January 2009 the RO granted the Veteran service connection for PTSD with an initial 30 percent disability rating effective January 30, 2007.  The RO has assigned the Veteran's PTSD disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (reflecting service connection for PTSD).  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2011).

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's PTSD is currently rated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

To warrant a 50 percent rating under that code, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

To warrant the next higher (70 percent) rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns; rather, it is one of the medical findings employed in that determination.

The medical evidence shows a number of GAF scores have been assigned during the pendency of this claim.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95 (March 31, 1995).  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A review of the Veteran's claims file reveals that the Veteran has been assigned GAF scores of 57 and 60.  GAF scores between 51 and 60 reflect moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

After a careful review of the Veteran's claims file and testimony the Board finds that by granting the Veteran the benefit of the doubt his service-connected PTSD warrants a higher initial rating.  The Board finds that the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity.  

At the Veteran's December 2008 VA examination it was noted that he retired at the age of 55 from the U.S. Post Office because of his age but he always sought out isolative jobs and now drove a limo part time.  It was noted at both the December 2008 and January 2011 VA examinations that he functioned satisfactorily at work with occasional conflicts and altercations.  He reported at the December 2008 and January 2011 VA examinations that he had occasional contact with some friends but he did not trust people and was isolative; it was noted in the July 2009, October 2009, and November 2009 letters from the Vet Center that his major impairment was in family relations because of his lack of trust in others.  In December 2008 it was noted that he had a satisfactory relationship with his kids.   He stated that he avoided clubs, organizations, and crowds.  It was noted at the December 2008 and January 2011 VA examinations that he had intrusive thoughts and hyperviligance but the hypervigiliance did not totally impair him but limited him in going out to public places when the crowd was reduced.  At the December 2008 VA examination he denied suicidal behavior and at the January 2011 VA examination it was noted that he had no current suicidal ideation but he did have passive suicide thoughts but he would not act on them.  It was noted at both of his VA examinations and in the letters from the Vet Center that he had sleep disturbances including night sweats.  It was noted at the October 2008 VA examination that he was impatient and had excessive verbal anger; he reported at the October 2008 VA examination that he had problems in his first marriage with domestic violence and at the January 2011 VA examination he reported a temper and frequent road rage.  The Vet Center letters stated that the Veteran had frequent panic attacks while the January 2011 VA examiner noted that the Veteran had occasional panic attacks but none recently.  It was noted at the January 2011 VA examination that the Veteran had adequate attention and concentration and that his thought process was intact and his mood was sad.  The January 2011 VA examiner concluded that the Veteran was deficient in social and occupational functioning. 

The Veteran testified that he was currently married for the second time and this marriage was for 31 years.  He testified that he did not have a lot of friends but did have a relationship with his children.  His greatest problem was his irritability and he explained that he would leave a store if he had enough and sit in the car as his wife grocery shopped.  He also testified that he would wake up at 4:30 am and walk around the house checking it; he also avoided crowds.  He testified that some of his problems increased in severity after Anthrax scares at the Post Office after September 11, 2001.  His wife also submitted a statement that corroborated the Veteran's hypervigilance and irritability.  

The Board finds that, since January 30, 2007, the preponderance of the evidence shows that the Veteran's symptoms are manifested by occupational and social impairment with reduced reliability and productivity and therefore, warrants a higher initial rating of 50 percent but not higher.  The Veteran's Vet Center treatment records as well as his VA examinations, testimony, and wife's statements,  show that he has difficulty in establishing and maintaining effective work and social relationships by his isolative behavior and lack of trust in others; it was also noted that while he functioned satisfactory he had occasional conflicts at work.  It was also noted that he had social anxiety and hypervigilance; the Veteran's wife and the Veteran both stated that he would wake up at 4:30 am and walk around the house checking it.  The Board notes that while the Veteran has impaired impulse control demonstrated by his road rage and domestic violence in his first marriage he does not meet the criteria for a 70 percent disability rating since he did not have obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances (including work or a work like setting).  The Board also notes that the Veteran's symptoms are also not manifested by total occupational and social impairment.  There is no evidence of grossly inappropriate behavior, or persistent danger of hurting self or others.  Therefore, an initial rating of 50 percent, but not higher, is warranted for the Veteran's PTSD.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 . The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The Board finds that the rating criteria contemplates the Veteran's disability.  The Veteran retired as a result of his age and not because of his PTSD symptoms and he was working as a part time limousine driver.  In addition his other symptomatology as discussed above are contemplated in the rating criteria as evidenced by the herein above grant of a 50 percent disability rating.  Thus the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 

The Board finds that after a review of the Veteran's claims file, including the Veteran testimony, and by granting the Veteran the benefit of doubt, a rating of 50 percent is warranted effective January 30, 2007, the date of the Veteran's claim for an increased rating. 



ORDER

An initial rating of 50 percent for PTSD is granted, subject to the regulations controlling disbursement of VA monetary benefits.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


